PER CURIAM:
John B. Ruffin appeals the district court order dismissing all of his 42 U.S.C. § 1983 (2000) claims, except that he was held in segregation without due process, for failure to exhaust. Ruffin further appeals the district court order dismissing his § 1983 claim that he was held in segregation without due process as frivolous under 28 U.S.C. § 1915A(b)(l) (2000). We have reviewed the record and the district court’s opinion and find no reversible error. We note that even if Ruffin’s claim that he was denied access to his legal materials was exhausted, it is also frivolous under § 1915A(b)(l) because he failed to demonstrate injury or prejudice caused by his inability to obtain those materials. See Lewis v. Casey, 518 U.S. 343, 351, 116 S.Ct. 2174, 135 L.Ed.2d 606 (1996). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED